                                                                                                                            i
                                                                                                                N    File No.
     STATE OF NORTH CAR®LINA                                                                                                                  2o2o-CVS'
                                                                                                                          In The General Court Of Justice
                       D tJRHAM                       C ou nty
                                  -                                                                                   !-1 District X Superior Court Division.
Name And Address Of Plaintfff 1
 Alexis Abdul Raheem                                                                z
 3300 Shannon Road
iApt IIE                                                                                                                        ~~~~~~
Durham                                                     NC            27707                              CIVgL ACTI®N C®VER SHEE T
Name And Address Of Plaintiff 2
                                                                                                            ~ IE~ITIAL FIL9ftIG      ❑ SU~SEQUEA9T F1LlNG



                                                                                                       Rule 5(b) of the General Rules of Practice for the Superior and District Courts
                                        ~~~~~~                                             Name And Address Of Attorney Or Par'ry, If Not Represented
                                                                                           (complete forinitial appearance orchange ofaddress)
 IVame And Address Of Defendant 9                                                           Alesha-S.~Brow-n---- - - - -- - -- - - - - - - - - -
     DAL Global~ervices,LLC-&-Delta-Airlines; Inc: - -. -
                                                                                            725 H. Trade Street
     2625 Glenwood Avenue
                                                                                            Suite 115
     Suite 550                                                                                                                                         NC             28202
                                                                                            Charlotte
     Raleiah
          ~                                                 NC            27608             Telephone No.                                 CetlularTelephone No.
     summons Submitted                                                                                                                               (70?) 935-2656
                                                                                                        70^-993-6825
                                      ®YeS        ❑ R!O                                    NCAttorneyBarNo.          AttomeyEmailAddress
                                                                                                    53000            abrown@halldixonlaw.com
     Name And Address Of Defendant 2
     Argenbright, Inc.                                                                               0 Initial Appearance in Case              ❑ Change of Address
     160Mine I_ake Court
                                                                                            Name OfFirm                                                    Fax No.
I Suite 200
                                                                                            Hall and Dixon, PLLC                                               704-626-2620
     Raleigh                                                NC            27615
                                                                                           Counsel For
~ Summons Subnritted
                                                                                             p AII Plaintiffs       ❑ AII Defendants          ❑ Only: (tist party(ies) represented)
                                      X Yes       ❑ No
I

                                        Jury Demanded In Pleading               ❑ Complex Litigation                ❑ Stipulate to Arbitration

                                                                           TYPE OF PLEADING
         (check al) thaf apply)
     ❑ Amend (APVtND)                                                                       ❑ Faiiure To State A Claim (FASC)
     ❑ Amended Answer/Repiy (AMND-Response)                                                 ❑ lmplementation Of Wage Withholding In Non-IV-D Cases (OTHR)
     ❑ Amended Complaint (AMiVD)                                                            ❑ Improper Venue/Division (16+JIVN)
     ❑ Assess Costs (COST)                                                                   ❑ Including Attorney's Fees (ATTY)
     ❑ AnswerlReply (ANSW-Response) (see Note)                                               ❑ intervene (IfyTR)
     ❑ Change Venue (CHViV)                                                                  ❑ interpiead (OTHR)
     M
     X Compiaint (COMP)                                                                      ❑ Lack Of Jurisdiction (Person) (LJPN)
      ❑ Confession Of Judgment (CNFJ)                                                        ❑ Lack Of Jurisdiction (Subject Matter) (LJSM)
      ❑ Consent Order (CO(4S)                                                                ❑ Modin"cation Of ChPid Support in IV-D Actions (MSUP)
      ❑ Consolidate (CNSL)                                                                   ❑ Notice Of Dismissal With Or Without Prejudice (VOLD)
      ❑ Contempt (CiVTP)                                                                     ❑ Petition To Sue As Indigent (OTHR)
      ❑ Continue (CRITfN)                                                                    ❑ Ruie 92 Motion In Lieu OfAnswer (MDLA)
      ❑ Compel (CMPL)                                                                        ❑ Sanctions (SANC)
      ❑ Counterclaim (CTCL) Assess Court Costs                                               ❑ SetAside (OTHR)
      ❑ Crossclaim (list on back) (CRSS) Assess Court Costs                                  ❑ Show Cause (SHOW)
     ❑   Dismiss (DISM) Assess Court Costs                                                   ❑    Transfer (TRFR)
     ❑   E^-empfi/tiVaive Mediation (EXMD)                                                   ❑    Third Party Complaint (list Third Party Defendants on back) (TPCL)
     ❑   Extertd Statute Of LimPtations, Rule 9(ESOL)                                        ❑    Vacate/Modify Judgment (VCMD)
     ❑   Extend Time For Complaint (EXCO)                                                    ❑    lfiIthdrawAs Counsel (WDCN)
f ❑ Faiiure To Join IVecessary Party (FJNP)                                                 ❑ Other (specify and list each separately)

fi
      NO T E: All frRngs in c'rril actions shall include as the irst page of the filing a cover sheet summarizing the critical elements of the filing in a fomaat prescribed by
              the Administrative Office of the Courts, and the Clerk of Superior Court shall require a party to re91e a filing which does not include the required cover
              sheet. For subsequent frlings in cfvil actions, the filing party must include either a General Civil (AOC-CV-751), Nlotion (AOC-CU 752), or Court Action
             (AOC-CV-753) cover sheet.
                                                                                        in.,a.i

                                                                                                                                                     EXHIBIT A

                       Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 1 of 17
                                                               CLAI s >F®R RELir`F
 ❑ Administrative Appeal (ADMA)                       ❑ Limited Driving Privilege - Out-Of-State         ❑ Product Liability (PROD)
 ❑ Appointment Of Receiver (APRC)                       Convictions (PLDP)                               ❑ Real Property (RLPR)
    ❑ Attachment/Garnishment (ATTC)                   ❑ Medical Malpractice (MDML)                       ❑ Specific Performance (SPPR)
    ❑ Claim And Delivery (CLMD)                       ❑ Minor Settlement (MSTL)                          ❑ Other (specffy and list each separately)
    ❑ Collection On Account (ACCT)                    ❑ Money Owed (i\AiVYO)                               Retaliation and Discrimination
    ❑ Condemnation (CIVDM)                            ❑ iVegligence - Motor Vehicle (MVNG)
    ❑ Contract (CNTR)                                 0 Negligence - Other (NEGO)
    ❑ Discovery Scheduling Order (DSCH)               ❑ Motor Vehicle Lien G.S. Chapter 44A (MVL(V)
~ ❑ Injunction QNJU)                                  ❑ Possession Of Personal Propercy (POPP)
Date                                                                         Slgnature,OfAttomey/Party

                                      10/26/2020
                                                                                                         - - - - - - - - - - - --- - - - -
 FEES IIV G.S. 7A-308 APPLY                - - - - - - - - - - - - - - - - - - - - -
Asser'[ Right Of Access (ARAS)
 Substitution Of Trustee (Judicial Foreclosure) (RSOT)
 Sup lemental Procedures SUPR
    ?RO 9-6AC VICE FEES APPLY
    Motion For Out-Of-State Attomey To Appear In NC Courts in A Civil Or Criminal Matter (Out-Of-State Attorney/Pro Hac Vice Fee)

    No.    ❑ Addit:ior+al Piaintifb•(s)




                                                                                                                                            a7u4Trpm.rJns

    No.     ❑ Additionai Defendang(s)                  ❑ Third Pafiy Defeneiant(s)                                                          .9(SbP(YiLtECf


                                                                                                                                           ❑ Yes      ❑ 1'lo

                                                                                                                                           ~Yes       ❑ Nc

                                                                                                                                           ❑ Yes      ❑ No

t
                                                                                                                                           ❑ Yes      ❑ No

                                                                                                                                           ~Yes       ❑ No

    Plaintiff(s) Against Whom Counterc(aim Asserted




    Defendant(s) Against Whom Crosscfaim Asserted

~




      AOC-CV-751, Side Two, Rev. 3/19
      n 'Wn1 o           nffi..o .,f +c,e rr„. ..r.



                      Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 2 of 17
f   -
         ~TATE OF NORTH CAROLINA                                                           20 ~(1 0 3 3PFt N°•                                   2020-CVS-
                             DURHAM                          County                                                                In The General Court Of Justice
                                                                                                                            ❑ District        19 Superior Court Division
        Name Of Plaintiff
        Alexis Abdul Raheem
        Address
                                                                                                                             CIVIL
                                                                                                                          SUMMONS
        3300 Shannon Road
        City,   State, Zip                                                        ~, i 2~ I
                                                                                                        LF~1JAS AND PLURIES SUMMONS (ASSESS FEE)
        Durham                                                       NC           27707
                                             VERSUS                      - u`3i s t "~ii   C       C.. S -~'                                            G.S. 1A-1, Rules 3 and 4
        Name Of Defendant(s)                                                       ~              Date Original Summons   lssued
        DAL Global Services, LLC and Delta Airlines, Inc.O. Y`                                                                        10/26/2020
                                                                                                  Date(s) Subsequent Summons(es) Issued
        Argenrbright, Inc.

         To Each Of The Defendant(s) Named Below:
        Name And Address Of Defendant 1                                                           Name And Address Of Defendant 2
        DAL Global Services and Delta Airlines                                                    Argenbright, Inc.
        2625 Glenwood Avenue                                                                      160 Mine Lake Court
        Suite 550                                                                                 Suite 200
        Raleigh                                                      NC           27608           Raleigh                                                 NC          27615
                             IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                             You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                             possible, and, if needed, speak with someone who reads English and can translate these papers!
                   ~         iIMPORTANTE! iSe ha entablado un proceso civil en su contra! Estos papeles son documentos lega!es.
                             INO TIRE estos papeles!
                             Tiene que contestar a mas tardar en 30 dias. iPuede querer consu!tar con un abogado lo antes posible
                             acerca de su caso y, de ser necesario, hab!ar con alguien que lea ingles y que pueda traducir estos
                             documentos!
         A Civil Action Has Been Commenced Against Youl
         You are notified to appear and answer the complaint of the plaintiff as follows:
         1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
            served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
         2. File the original of the written answer with the Clerk of Superior Court of the county named above.
         If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
        Name And Address Of PlaintifPs Attorney (if none, Address Of Plaintiff)                   Date Issued                          Time

        Alesha S. Brown                                                                                        10/26/2020               ~ IC)Cp             ❑ AM Y~ PM
        725 E. Trade Street
        Suite 115
                                                                                                  Signature              ~.w,~,~O
                                                                                                                         }~i 1 ~    A.Pe"
         Charlotte                                                    NC          28202                   Deputy   CSC      ❑ Assistant CSC        ❑ Clerk Of Superior Court




                                                                                                  Date Of Endorsement                  Time
         ❑ ENDORSEMENT (ASSESS FEE)                                                                                                                         ❑ AM      ❑ PM
           This Summons was originally issued on the date indicated                               signature
           above and returned not served. At the request of the plaintiff,
           the time within which this Summons must be served is
           extended sixty (60) days.                                                                    [] Deputy csC       ❑ Assistant   CSC      ❑ Clerk Of Superior Court



         NOTE TO PARTIES: Many counties have MANDATORYAR9/TRAT/ON programs in whlch most cases where the amount in controversy is $25, 000 or
                          less are heard by an arbitrator before a trial. The parties will be notified if this case is assfgned for mandatory arbitration, and, if
                          so, what procedure is to be followed.

                                                                                               (Over)
           AOC-CV-100, Rev. 4/18
           G] 714 R                 nfF,rc nf +hn r'n„rFo




                             Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 3 of 17
    ~.F-'.n•r            ~                                   ,•'x?~^F~_: .•rva~•..'.;kn'. '                                                                                 :.'3~,.:w•;..
                      ... .,                            r^L'                                                                             .tift~~~~~.'.3   t-'.•.vi~i:                         _l~
              :;:••,:1.••• ~'2~&}~+..                              y;~"f"                                                                   ••J'.                       •        .Y'-:i:;;"5,       -   '!e•'~:   .l.t:-.-;a
;   ....   . ...:....'S" , ::..: :... .. .... ..w..: : .A..~t: +:~HiY:•                    ,r:
                                                                                      tYT~i~A4:     RETURN OF SERVICE
      I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                                                         DEFENDANT 1
    Date Served                                               Time Served                                       Name Of Defendant
                                                                                                  ❑ AM   ❑ PM


      ❑ By delivering to the defendant named above a copy of the summons and complaint.
      ❑ By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
        person of suitable age and discretion then residing therein.
      ❑ As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
        below.
              Name And Address Of Person With Whom Copies Lelt (if corporation, give tftte of person copies teft with)




      ❑ Other manner of service (specify)




      ❑ Defendant WAS NOT served for the following reason:




                                                                                                         DEFENDANT 2
    Date Served                                              Time Served                                        Name Of Defendant
                                                                                                  ❑ AM   ❑ PM


      ❑ By delivering to the defendant named above a copy of the summons and complaint.
      ❑ By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
        person of suitable age and discretion then residing therein.
     ❑ As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
              Name And Address Of Person With Whom Copies Left (if corporation, give titte of person copies left with)




     ❑ Other manner of service (specify)




      ❑ Defendant WAS NOT served for the folfowing reason:




    Service Fee Paid                                                                                            Signature Of Deputy SheriN Making Retum
    $
    Date Received                                                                                               Name Of Sheriff (type or print)


    Date Of Retum                                                                                               County Of Sheriff



        AOC-CV-100, Side Two, Rev. 4118
        rr.l'7n4A                          nffffnc nf Fhn ('n:irFc




                               Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 4 of 17
     ..

                                                 V                      i                    20   =~<   ~   .


           STATE OF NORTH CAROLINA                      ~.    ,..       IN THE GENERAL COURT OF JUSTICE
                                             ~
                                                                            SUPERIOR COURT DIVISION
           COUNTY OF DURHAM '                                                   2020-CVS-

           ALEXIS ABDUL-RAHEEM;I.
                                                                )
                          Plaintiff,    p~p~ ii~I:I ~~ ., `~)..Y.~i~ •.

           vs.

                                                - ~/-
- - - - - - DAL-Global -Services, LLC d%b7a DELTA ) - - -- - - - COMPLAIIl1T - - - - - - -- - - -- -
             GLOBAL SERVICES, DELTA               )       (JUItY TRIAL DEIVIAIo1DED)
             AIRLINES, INC. and ARGENBRIGHT, )
             INC.,                                )
                                                                )
                          Defendants.                           )
                                                               )


                  NOW COMES PLAINTIFF, Alexis Abdul-Raheem ("Plaintiff') by and thi-ough

          undersigned counsel, complaining of the Defendants DAL Global Services, LLC, Delta Airlines,

          Inc. and Argenbright, Inc. (collectively "Defendants") as follows:

                                                             PAItTIES

                  1.     Plaintiff Alexis Abdul-Raheem is a citizen and resident of Durham County, North

          Carolina.

                  2.    Upon information and belief, Defendant DAL Global Services, LLC is a foreign

          Corporation, which, at all times relevant hereto, was authorized to and did conduct business in

          Durham County, North Carolina. Upon information and belief, Defendant DAL Global Services,

          LLC is jointly owned by Defendants Delta Airlines, Inc. and Argenbright, Inc.

                  3.    Upon information and belief, Defendant Delta Airlines, Inc. is a foreign

          Corporation, which, at all times relevant hereto, was authorized to and did conduct business in

          Durham County, North Carolina. Upon information and belief, Defendant DAL Global Services,

                                                                    1




                 Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 5 of 17
LLC is jointly owned by Defendants Delta Airlines, Inc. and Argenbright, Inc.

         4.       Upon information and belief, Defendant Argenbright, Inc. is a foreign Corporation,

which, at all times relevant hereto, was authorized to and did conduct business in Durham County,

North Carolina. Upon information and belief, Defendant DAL Global Services, LLC is jointly

owned by Defendants Delta Airlines, Inc. and Argenbright, Inc.

                                     -JURISDICTION AND VENUE

         5.       This Court has personal jurisdiction over Defendants pursuant to N.C. Gen. Stat. §

1-75.4 as Defendants, upon information and belief, is a resident of Durham County, North

Carolina.

         6.       This Court has subject matter jurisdiction over Defendants, in that the acts and

omissions of Defendants occurred in Durham County, North Carolina. The amount in controversy

is in excess of $25,000.00.

        7.       Venue is proper in this Court pursuant to N.C. Gen. Stat. § 1-79 and/or § 1-80.

Plaintiff resides in Durham County, North Carolina. Upon information and belief, Defendants is a

resident of Durham County, North Carolina.

                                       FACTUAL ALLEGATIONS

        8.       In July 2018, Plaintiff was hired as an agent by Defendant DAL Global Services,

LLC. Her duties and responsibilities included cleaning and preparing aircrafts for Delta Airlines.

        9.       In early Apri12019, Plaintiff began reaching out to Human Resources (HR) to make

a number of verbal and written complaints about workplace safety, hostile work environment,

discriminationl and retaliation.


1 An EEOC charge has already been filed to address religious, sex and race discrimination. However, to date, the
EEOC has not issued a right to sue letter.
                                                         2




      Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 6 of 17
                  10.       Shortly after Defendants began to retaliate against Plaintiff in various ways,

           including harassing Plaintiff, physically assaulting her (pulling at her shirt and bra, making her bra

           rip), calling her inappropriate names, denying her requests for a change in schedule even though

           Defendants were aware of Plaintiff's complaints and granted Plaintiff's colleagues' schedule

           changes.

-- ---- -- 11 - Plaintiff was told that changing bid schedules was based on seniority, but people

           who were hired after her received better schedules than Plaintiff.

                  12.       Anytime Plaintiff would make a complaint about unsafe workplace conditions,

           supervisors would fabricate stories about Plaintiff to get her in trouble. For instance, on June 6,

           2019, Plaintiff had to leave work early because she was sick after having been on a plane that was

           not safe and that caused her to have to seek medical care and treatment.

                  13.       Plaintiff notified multiple supervisors about her illness and that she needed to leave

           work early to seek medical care. After Plaintiff left, she received an email from Defendants'

           employee, Crystal Turner, asking for a call about Plaintiff "leaving without proper authorization

           this morning."

                  14.       Plaintiff responded to Ms. Turner's email to explain that what had been reported

           was untrue and to explain what had actually occurred and noted the complaints Plaintiff had

           previously made about an aircraft she was working on being so hot is was unsafe (per the aircrafft

           mechanics).

                  15.       When Plaintiff became aware that supervisors were fabricating stories about her in

           retaliation for her complaints regarding workplace conditions, Plaintiff sent an email detailing

           what had occurred to Michael James who works in Defendants' Human Resources Department


                                                              3




                 Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 7 of 17
    and asked for help.

            16.       Plaintiff never received a response from Defendants' Human Resource Department.

            17.       On July 24, 2019, Plaintiff sustained an injury on the job and was out of work due

    to restrictions imposed by her doctor. However, despite having a doctor's note, Plaintiff was told

    she still had to report her absence every shift. Plaintiff complied.

-   -- - 18: - Duririg Plaintiff's time out due to the injury, Plaintiff received a notification from

    Crystal Turner that she had to complete a required training.

            19.       Plaintiff wanted to return back to work. As such, she went in to complete the

    training but was unable to do so because she could not log into her work account. She notified her

    supervisors of this issue and requested help.

            20.       When Plaintiff went to complete the training, Plaintiff was further harassed and

    humiliated by the managers on duty. Defendants' supervisors and employees called Plaintiff

     inappropriate names and stated that her prior complaint of a back injury was the reason why she

    was in the employment position she was in.

            21.       On August 22, 2019, Plaintiff emailed Crystal Turner and Michael James to let

    them know her medical restrictions had been lifted and she would be returning to work and did not

     want to be harassed or have any issues.

            22.       When Plaintiff returned in September 2019, all employees submitted a bid for new

     schedules. Once the schedules came out, Plaintiff realized she did not receive any of the days she

     bid on and that people who had worked for Defendants less than 90 days had received schedules

     she requested.

            23.       Additionally, Plaintiff requested a schedule change so she would not have to work


                                                       m




          Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 8 of 17
        with the managers who were discriminating, assaulting, harassing, humiliating, and retaliating

        against her.

               24.     After making complaints, Plaintiff was also overlooked for a promotion to team

        lead position, a position she was well-qualified for and had already been performing duties

        requu•ed by the position.

--   --- --- -- 25.- - Plaintiff consistently reached out to Human Resources and management about

        schedule issues but was ignored until her case manager for my Workers Compensation claim sent

        Defendants a message. Importantly, no one from Defendants' Human Resources Department or

        management team ever addressed the schedule issue.

               26.     Instead of addressing the retaliation and harassment Plaintiff complained of,

        Crystal Turner sent Plaintiff anotlier email requiring her to take a mandatory training course that

        she had already tried to take but was unable to do so because she was not allowed access to

        Defendants' system after her medical leave. Prior to sending the email, Turner knew Plaintiff was

        experiencing access issues and had previously attempted to take the course.

               27.     Because the retaliation and harassment Plaintiff experienced and reported was

        blatantly ignored by Defendants, Plaintiff's attorney sent counsel for Defendants an e-mail

        detailing the retaliation, assault, hostility, discrimination and harassment Plaintiff experienced as

        an employee and, again, requested a schedule change.

               28.     Defendants responded to Plaintiff's counsel by advising that in order for Plaintiff

        to receive a schedule change, Plaintiff would have to contact Crystal Turner, one of the managers

        who was aware of everything that occurred and who was also engaging in the discriminatory and

        retaliatory behavior.


                                                          5




              Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 9 of 17
       29.     Crystal Turner was copied on the email to Plaintiff's counsel. Instead of addressing

the issue regarding a schedule change to alleviate some of the harassment Plaintiff experienced,

on the next day, Crystal Turner sent Plaintiff an email regarding attendance concerns, even though

she knew Plaintiff was out of work due to her work-related injury and because Plaintiff could no

longer endure the harassment, bullying, assault, discrimination and retaliation from the supervisors

Plaintiff would be working with had she worked according to the schedule she was assigned.

       30.     Had Defendants responded to Plaintiff's request for a schedule change, Plaintiff

could, and would, have returned back to work.

       31.     Defendants retaliating, harassing and discriminating against Plaintiff due to her

making complaints about work conditions and the work-related injury she sustained was unlawful.

       32.     Shockingly, even after counsel was involved, Defendants' supervisors and

employees continued to harass Plaintiff by calling her to ask what had occurred and engaging in

other passive aggressive actions against Plaintiff.

       33.     Defendants did nothing about the various complaints of harassment and retaliation

made by Plaintiff to management and Human Resources. As such, the retaliation continued to

occur even after legal became involved. Plaintiff was constantly called offensive names by

supervisors, ignored by Human Resources, and treated differently than co-workers far less senior

than her in obtaining a work schedule that would work well for her and her children.

       34.     Unfortunately, Plaintiff suffered a miscarriage due to the stress from the work-place

conditions she endured while working for Defendants.

        35.    Accordingly, on March 20, 2020, Plaintiff filed a Discrimination Complaint with

the North Carolina Department of Labor.


                                                  0




     Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 10 of 17
              36.   On July 27, 2020, Plaintiff received a right-to-sue letter from the North Carolina

    Department of Labor.

              37.   Plaintiff files this instant lawsuit within the 90-day time frame required by N.C.

    Gen. Stat. §95-243.

                                 FIRST CAUSE OF ACTION
_        _ iolation of Nortla Carolina's Retaliatory Employ_ment Discrimination Act)
              38.   Plaintiff reiterates and realleges each and every paragraph above as set forth fully

    herein.

              39.   Pursuant to North Carolina's Retaliatory Employment Discrimination Act

    ("REDA"), no person shall discriminate or take any retaliatory action against an employee for

    filing, or threatening to file, a complaint about worlc-place conditions.

              40.   REDA also prohibits retaliation and discrimination against an employee who files

    a Workers Compensation Complaint.

              41.   Plaintiff made multiple good-faith complaints to Defendants' management and

    Human Resources Department regarding Defendants' unsafe work conditions and the hostility,

    harassment, discrimination and retaliation Plaintiff endured during her employment.

              42.   Plaintiff s Workers Compensation claim was filed in good faith after she was

    injured during her employment with Defendants.

              43.   Defendants violated REDA because they harassed, discriminated and retaliated

    against Plaintiff because she made complaints of work-place conditions and after she filed her

    good-faith Workers Compensation claim.

              44.   At all times relevant, Defendants were notified on multiple occasions about the

    issues Plaintiff experienced and willfully ignored Plaintiffls complaint about her schedule and

                                                      7




         Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 11 of 17
having to worlc with the supervisors who ignored the work-place conditions complained of and

who willfully discriminated against, retaliated against, harassed, humiliated, and bullied Plaintiff.

          45.   Plaintiff suffered an adverse employment action when she was not given a schedule

she requested and was overlooked for promotion for team lead, even though, upon information

and belief, colleagues less senior than her received requested schedules and promotions. Plaintiff

also suffered an adverse employment action when she was continuously subjected to bullying,

being called inappropriate names, being humiliated in front of her colleagues, being physically

assaulted by a supervisor and more.

          46.   The discrimination, retaliation, harassment, humiliation and bullying Plaintiff

endured while being employed by Defendants is the actual and proximate cause of Plaintiffs

ongoing physical, emotional and mental injuries. Importantly, Plaintiff suffered a miscarriage due

to the stress from the work-place conditions she endured while working for Defendants.

          47.   Because Defendants' actions were willful, Plaintiff is entitled to treble damages.

                                SECOND CAUSE OF ACTION
                         (Negligent IEIiring, Supervision, and Retention)

          48.   Plaintiff reiterates and realleges each and every paragraph above as set forth fully

herein.

          49.   Upon information and belief, Defendants were aware of the discriminatory and

retaliatory actions of their supervisors, Human Resource Department and employees that caused

Plaintiff's ongoing injuries.

          50.   However, Defendants employed, and continued to employ, such employees, and

was, well aware they could not perform their job duties without engaging in unlawful and

discriminatory and retaliatory practices.

                                                  8




     Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 12 of 17
                    51.   At all times relevant, Defendants were aware of their employees' incompetence and

           failures, but has failed to take any action to remedy such incompetence of many of its employees.

                    52.   Defendants' prior and ongoing negligent hiring, supervision and retention of

           incompetent employees has, and continues to proximately cause Plaintiff s severe physical,

           emotional and mental harm and anguish.

-- ---- -53.— — As "such, Plaintiff is entitled to and seek damages, including but not limited to,

          compensatory damages, for her past and current harm due to Defendants' negligence.

                    54.   Because Defendants were, and remains, aware of their einployees' incompetence

          with resolving issues involving unlawful and discriminatory treatment of Plaintiff, Defendants'

          failure to remedy such dangers constitutes willful and wanton disregard for Plaintiff's rights under

          North Carolina common law, and therefore, such actions are contrary to the State's public policy

          and interest. As such, Plaintiff seeks and is entitled to punitive damages from Defendants to the

          maximum extent allowed pursuant to North Carolina General Statute, Chapter 1 D.


                                                THIRD CAUSE OF ACTION
                                        (Intentional Infliction of Ennotional Distress)

                    55.   Plaintiff reiterates and realleges each and every paragraph above as set forth fully

          herein.

                    56.   The constant willful bullying, harassment, being called inappropriate names, and

          physical assault Plaintiff endured while employed by Defendants all constitute extreme and

          outrageous conduct that went beyond all possible bounds of decency.

                    57.   At all times, the constant bullying, harassment, being called inappropriate names,

          and physical assault Plaintiff endured while employed by Defendants was intended to cause


                                                           E




                Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 13 of 17
           Plaintiff severe emotional distress, and did in fact, cause Plaintiff's ongoing severe emotional

           distress (e.g. a miscarriage, lack of sleep, concern regarding income, and more).

                  58.     Further, ignoring Plaintiff's multiple requests to change her schedule so she could

           avoid such extreme and outrageous conduct was also intended to cause Plaintiff severe emotional

           distress, and did in fact, cause Plaintiff's ongoing severe emotional distress (e.g. a miscarriage,

— — — - -lack ofsleep,-concern regarding-income; and more).

                  59.     Because Defendants' actions were a willful and wanton disregard for Plaintiff's

           rights under North Carolina law, such actions are contrary to the State's public policy and interest.

           As such, Plaintiff seeks and is entitled to punitive damages from Defendants to the maximum

           extent allowed pursuant to North Carolina General Statute, Chapter 1 D.


                                                    JURY DEMAND

                  Plaintiff deinands that all matters not suitable for determination by this Honorable Court

           be determined by a jury of his peers:


                                               PRA,YER FOR RELIEF

                  WIIEREFORE, Plaintiff respectf-ully prays the Court for the following:

                  1.      An order entering judgment in favor of Plaintiff in an amount to be determined at

           trial for each Cause of Action herein;

                  2.      An order awarding PlaintifPactual and compensatory damages against Defendants;

                  3.      An award of punitive damages against Defendants, as allowed by Chapter 1D of

           the North Carolina General Statutes;




                                                            10




                Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 14 of 17
       4.     An award of treble damages for Defendants' willful violation of North Carolina's

Retaliatory Employment Discrimiiiation Act;

       5.     All costs and expenses in this action, including reasonable attorney's fees froin

Defendants; and

       6.     Any and all further relief this Court deems necessary and proper.


       This the 26th day of October 2020

                                            >EIALL & I)IX0N, PLLC



                                            Alesha S. Brown, NC Bar # 53000
                                            Hall and Dixon, PLLC
                                            725 East Trade Street, Suite 115
                                            Charlotte, NC, 28202
                                            P: (704) 935-2656
                                            F: (704) 626-2620




                                              11




    Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 15 of 17
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing COMPLAINT delivered
to each of the below listed person(s) this date by placing the same in an official depositoiy under
the exclusive care and custody of the United States Postal Service addressed as follows:

                                  DAL Global Services, LLC
                               2625 Glenwood Avenue, Suite 550
                                      Raleigh, NC 27608

                                      Delta Airlines, Inc.
                               2625 Glenwood Avenue, Suite 550
                                      Raleigh, NC 27608

                                      Argenbright, Inc.
                                160 Mine Lake Court, Suite 200
                                     Raleigh, NC 27615

       This the 26t1i day of October 2020

                                             HAI.L & DIXON, PLLC
                                                     y
                                               ~
                                             Alesha S. Brown, NC Bar # 53000
                                             Hall and Dixon, PLLC
                                             725 East Trade Street, Suite 115
                                             Charlotte, NC, 28202
                                             P: (704) 935-2656
                                             F: (704) 626-2620




                                                12




     Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 16 of 17
                                                          z~l




Case 1:20-cv-01077-TDS-LPA Document 1-1 Filed 12/02/20 Page 17 of 17
